Exhibit 10.17B

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Second Amendment”), is dated as of December 1, 2014, by and between Demand
Media, Inc. (the “Company”), and Julie Campistron (the “Executive”). Capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to
such terms in the Employment Agreement (as defined below).

RECITALS

A.

The Company and the Executive have entered into a second amended and restated
employment agreement, dated November 1, 2013, as amended from time to time (the
“Employment Agreement”).

B.

The parties hereto wish to amend certain terms of the Employment Agreement.

AMENDMENT

The parties hereto hereby amend the Employment Agreement as follows, effective
as of October 1, 2014 (the “Effective Date”).

1. Section 2(a)(i). The phrase “Executive Vice President, Studio Operations” is
hereby deleted and replaced with “Executive Vice President, Media”.

2. Section 2(b)(i). The phrase “$297,500 per annum” set forth in Section 2(b)(i)
of the Employment Agreement is hereby deleted and replaced with “$325,000 per
annum”. The following sentence shall be added at the end of this Section: “The
first installment paid to Executive with this Base Salary shall be for the pay
period beginning on September 16, 2014 and ending on September 30, 2014.”

3. Section 2(b)(ii). Section 2(b)(ii) of the Employment Agreement is hereby
deleted and replaced in its entirety with the following:

“Annual Bonus. In addition to the Base Salary, the Executive shall be eligible
to earn, for each fiscal year of the Company ending during the Employment
Period, a discretionary cash performance bonus (an “Annual Bonus”) under the
Company’s bonus plan or program applicable to senior executives, if any. The
Executive’s target Annual Bonus (the “Target Bonus”) shall be set at fifty
percent (50%) of the Base Salary actually paid for such year; provided, however,
that with respect to fiscal year 2014, the Executive’s Target Bonus shall be
pro-rated to reflect the Effective Date of the Second Amendment (i.e., the
Target Bonus will only cover the time period from the Effective Date through
December 31, 2014), provided Executive is still an employee of the Company
during that time period. The actual amount of any Annual Bonus shall be
determined on the basis of the attainment of Company performance metrics
applicable to senior executives and/or individual performance objectives, in
each case, as established and approved by the Board of Directors of the Company
(the “Board”) or the Compensation Committee of the Board (the “Compensation
Committee”) (or their designee) in its sole discretion. Payment of any Annual
Bonus(es), to the extent any Annual Bonus(es) become payable, will be contingent
upon the Executive’s continued employment through the applicable payment date,
which shall occur on the date on which annual bonuses are paid generally to the
Company’s senior executives.”

4. Section 2(b)(iii). Section 2(b)(iii) of the Employment Agreement is hereby
amended as follows:

a.

By changing the heading to read “Equity Award”

b.

By adding the following paragraphs after the sentence, “The terms and conditions
of the November RSU shall be set forth in a separate award agreement prescribed
by the Company (the “November RSU Agreement”).”:

“In addition to the foregoing grants, the Company’s Compensation Committee shall
approve the grant by the Company to the Executive of an RSU award covering
40,000 shares of the Company’s common stock (the “September 2014 RSU”). The
September 2014 RSU shall be granted to Executive under the Plan. Subject to
Section 4(c) hereof and the Executive’s continued employment with the Company
through the applicable vesting dates, the September 2014 RSU shall vest in
sixteen (16) substantially equal installments of two thousand five hundred
(2,500) shares each quarter, with the first vesting occurring on February 15,
2015. The terms and conditions of the September 2014 RSU shall be set forth in a
separate award agreement prescribed by the Company (the “September 2014 RSU
Agreement”).

--------------------------------------------------------------------------------

In addition to the foregoing grants of RSUs, the Company’s Compensation
Committee shall approve the grant by the Company to the Executive of a stock
option award to purchase 100,000 shares of the Company’s common stock (the
“Stock Options”) under the Plan. Subject to Section 4(c) hereof and the
Executive’s continued employment with the Company through the applicable vesting
dates, the Stock Options shall vest in forty-eight (48) substantially equal
installments of two thousand eighty three (2,083) shares each month, with the
first vesting occurring on October 26, 2014. The strike price of any stock
options that vest pursuant to this provision shall be the closing price of
Demand Media, Inc. shares (DMD) as traded on the New York Stock Exchange on
September 26, 2014. The terms and conditions of the Stock Options shall be set
forth in a separate award agreement prescribed by the Company (the “Stock Option
Agreement”).

c.

By deleting the last paragraph in its entirety and replacing it with the
following:

“The April RSU, the August RSU, the November RSU and the September 2014 RSU,
along with the Stock Options, are collectively referred to as the “Equity
Award”) and the April RSU Agreement, the August RSU Agreement, the November RSU
Agreement and the September 2014 RSU Agreement, along with the Stock Option
Agreement, are collectively referred to as the “Equity Agreements.”)

5. Section 4(a)(ii)(B). Section 4(a)(ii)(B) of the Employment Agreement is
hereby deleted and replaced in its entirety with the following:

“(B) any unpaid Annual Bonus to which the Executive would have become entitled
for any fiscal year of the Company that ends on or before the Date of
Termination had the Executive remained employed through the payment date,
payable in a single lump-sum payment on the date on which annual bonuses are
paid to the Company’s senior executives generally for such calendar year, but in
no event later than March 15th of the calendar year immediately following the
calendar year in which the Date of Termination occurs, with the actual date
within such period determined by the Company in its sole discretion.”

6. Section 4(c). Section 4(c) of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:

“Equity Vesting in Connection with a Change in Control or Permanent CEO
Appointment. In addition to any payments or benefits due to the Executive (or
the Executive’s estate or beneficiaries, if applicable) under Section 4(a) above
(if any), subject to and conditioned upon the Executive’s timely execution and
non-revocation of a Release, if the Executive’s employment is terminated by
reason of a Qualifying Termination and either (i) a Change in Control (x) occurs
on or within ninety (90) days after the Date of Termination or (y) has occurred
within one (1) year before the Date of Termination, all outstanding compensatory
equity awards (including but not limited to the Equity Award contemplated by
Section 2(b)(iii) hereof) that have not yet vested shall conditionally vest and,
as applicable, become exercisable on the later of the Date of Termination and
the date of such Change in Control (and such vesting shall become unconditional
upon such execution and non-revocation of a Release) or (ii) a Permanent CEO
Appointment has occurred and (x) the Company has terminated the Executive’s
employment without Cause in the six (6) month period after the Permanent CEO
Appointment or (y) the Executive has resigned with Good Reason and the facts and
circumstances constituting such Good Reason occurred in the six (6) month period
after such Permanent CEO Appointment, all outstanding compensatory equity awards
(including but not limited to the Equity Award contemplated by Section 2(b)(iii)
hereof) that have not yet vested shall conditionally vest and, as applicable,
become exercisable on the Date of Termination with respect to such number of
shares underlying each such equity awards that would have vested over the one
(1)-year period immediately following the Date of Termination, had each such
equity award continued to vest in accordance with its terms (and such vesting
shall become unconditional upon such execution and non-revocation of a Release).
For the avoidance of doubt, if a Qualifying Termination occurs prior to a Change
in Control, all outstanding, unvested compensatory equity awards (including but
not limited to the Equity Award contemplated by Section 2(b)(iii) hereof) that
would otherwise terminate on the Date of Termination shall remain outstanding
and eligible to vest solely upon a Change in Control occurring within ninety
(90) days after the Date of Termination (but shall not otherwise vest following
the Date of Termination) and shall terminate on the ninetieth (90th) day
following the Date of Termination if a Change in Control has not occurred on or
prior to such ninetieth (90th) day (or such earlier expiration date applicable
to the award (other than due to a termination of employment)).

Notwithstanding the foregoing, if the Executive fails to timely execute or
revokes a Release, all conditionally vested awards (and any shares received in
respect of such awards) shall be forfeited upon such failure or revocation
(subject to repayment by the Company to the Executive of any amounts (if any)
paid by the Executive with respect to shares underlying such conditionally
vested awards.

7. Section 10(h). The phrase “RSU Agreements” is hereby deleted and replaced
with “Equity Agreements”.

8. This Second Amendment shall be and, as of its effectiveness, is hereby
incorporated in and forms a part of, the Employment Agreement.

9. Except as expressly provided herein, all terms and conditions of the
Employment Agreement shall remain in full force and effect.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Compensation Committee of the Board of
Directors of the Company, the Company has caused these presents to be executed
in its name on its behalf, all as of the day and year first above written.

 

DEMAND MEDIA, INC.,

a Delaware corporation

 

 

 

By:

 

/s/ Sean Moriarty 

Name:

 

Sean Moriarty

Title:

 

Chief Executive Officer

 

“EXECUTIVE”

 

/s/ Julie Campistron

Julie Campistron

 